Citation Nr: 1144349	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-47 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable evaluation for left inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to September 1946, and from January 1951 to June 1952. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran has stated on several occasions that he feels the wrong side of his body was examined.  For example, he noted in documentation received by the RO in October 2011 and by the Board in November 2011 that his abnormalities with his right inguinal ring was detected during active service and forwarded a copy of a flying physical examination report dated in February 1952.  The Veteran is service connected for left inguinal hernia only.  To the extent that these documents raise the issue of service connection for a right inguinal hernia, the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the issue of service connection for a right inguinal hernia is referred to the AOJ for appropriate action.  

The RO received argument from the Veteran, including copies of service records, following issuance of the November 2009 statement of the case.  The Veteran also forwarded similar argument and copies of treatment records to the Board.  These documents were received at the RO in December 2009, with the Veteran's substantive appeal, and in August and October 2011.  The documents were received at the Board in November 2011.  However, the Board finds that remand is not required in this case, as the arguments are duplicative of the arguments the Veteran has made throughout the pendency of this claim, particularly those arguments made in his September 2009 notice of disagreement and October 2009 statement, and the service records forwarded are copies of those already of record, and considered, in the November 2009 statement of the case.  See 38 C.F.R. §§ 19.37, 12.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service connected left inguinal hernia is manifested by true hernia protrusion, is reducible, remediable or operable but has not been operated on, is not recurrent, measures one centimeter in size, and is not characterized by need of a truss or a belt.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for left inguinal hernia are not met.  38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in May 2009 that satisfied the duty to notify provisions regarding his increased rating claims.  The letter provided him an opportunity to submit any evidence pertinent to his claim and provided information concerning how disability evaluations and effective dates were assigned.  

The Veteran underwent VA examinations in June 2009.  The examination included review of the claims file, and interview and examination of the Veteran.  Diagnoses and conclusions were based on the review of the record, interview and examination of the Veteran, and medical expertise as a licensed physician's assistant.  In August 2011, the Veteran submitted a request for a new VA examination, explaining that the examiner examined the right side of his body and not the left side.  The Board does not find this argument persuasive.  Review of the June 2009 VA examination reflects that the examiner provided clinical findings specifically describing the hernia on the left side of the Veteran's body.  Furthermore, these findings are sufficient to rate the Veteran's left inguinal hernia under the appropriate diagnostic criteria.  Accordingly, the Board concludes that this examination is adequate for the purposes of adjudicating the claimed herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No post service private or VA treatment records have been obtained; however, the Veteran did not identify any treatment received for his left inguinal hernia.  Rather, at VA examination in June 2009, he explicitly stated that he had not had surgery to repair his hernia and required no treatment for his hernia condition.  

The Veteran requested a hearing before the Board and indicated on his substantive appeal received in December 2009 that he would appear before a Veterans Law Judge appearing at his local VA RO office.  Accordingly, he was scheduled to appear for a Travel Board hearing in March 2011.  In March 2011, the Veteran requested his hearing be rescheduled due to recent surgery.  He was again scheduled for a hearing in August 2011.  In July 2011, the Veteran asked to reschedule his hearing in Omaha, stating he was unable to travel to Lincoln, Nebraska.  A handwritten note indicated that his representative would represent the Veteran, as the Veteran was unable to appear.  In August 2011, the Veteran canceled his hearing entirely.  There is no indication that he requested it be rescheduled.  The Board finds it has met its duty to assist in providing the Veteran an opportunity to appear.

There is no indication of any other evidence of which VA is aware that has not been obtained.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and neither the Veteran nor his representative has argued otherwise.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Increased Evaluation

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  

The Veteran seeks entitlement to an increased rating for his service-connected left inguinal hernia.  

Service connection for a left inguinal hernia was granted in a June 1947 rating decision.  A noncompensable evaluation was assigned effective in September 1946.  This evaluation has been confirmed and continued to the present.

The Veteran's left inguinal hernia has been evaluated under Diagnostic Code 7338.  Diagnostic Code 7338 pertains to inguinal hernia.  A noncompensable evaluation is afforded for a hernia that is small, reducible, or without true hernia protrusion or that has not been operated on but is remediable.  A 10 percent evaluation is afforded for a hernia that is postoperative, recurrent, readily reducible and well supported by a truss or belt.  A 30 percent evaluation is afforded for a small, postoperative hernia that is recurrent, or unoperated but irremediable, not well supported by a truss, or not readily reducible.  A 60 percent evaluation is for a large, postoperative hernia that is recurrent, not well supported under ordinary conditions and not readily reducible when considered inoperable.  38 C.F.R. §4.114, Diagnostic Code 7338.

A June 2009 VA examination reflects that the Veteran subjectively complained of occasional pain, but only occurring after heavy lifting.  He stated he avoided lifting, reaching, and stretching of the groin region and that he requires no treatment for the condition.  Course since onset in 1946 was described as stable.  No current treatment was described, and he reported no surgery for the hernia.  The VA examiner objectively observed that the Veteran to manifest a left inguinal hernia with true hernia protrusion.  It was described as reducible, and remediable or operable.  The hernia had not previously been repaired and neither truss nor belt was indicated.  It was measured at one centimeter.  The examiner diagnosed left inguinal hernia.  The Veteran stated he retired in 1998 due to eligibility by age or duration of work.  The examination report notes that the hernia had no effect on the Veteran's usual daily activities.  

No recent private or VA treatment records were obtained in the course of adjudicating this claim.  However, the Veteran did not identify any sources of treatment in his claim for an increased evaluation for his left inguinal hernia, and did not identify sources of treatment upon receipt of the duty to assist letter in May 2009.  Rather, he reported to the VA examiner in June 2009 that he had not received surgical treatment for his left inguinal hernia, and that he required no treatment for the condition.  

The Veteran stated he limits his own activities due to the existence of his left hernia.  For example, he indicated that it is impossible for him to change a tire on his car, play ping pong with his grandchildren, lift normal things during the day, and deal with untold other little problems.  He submitted for consideration service department records dated in 1952.  He further argued that as prior roof consultant, jockeying a ladder was a problem and he had to quit the job.

As noted above, a higher, 10 percent evaluation, is afforded a recurrent, postoperative, readily reducible hernia that is well supported by a truss or belt.  Where a hernia has not been operated upon, a 30 percent evaluation is warranted where it is irremediable, not well supported by a truss or not readily reducible.  However, the medical evidence shows that the Veteran's left inguinal hernia is not manifested by symptoms consistent with a higher disability evaluation. VA examination in June 2009 reflects objective findings of true hernia protrusion but that the hernia is reducible and remediable and that neither truss nor belt is indicated.  The hernia was measured at one centimeter in size, and had not required surgical correction.  There are no findings that the hernia is recurrent, that it requires support by a truss or a belt, that is irremediable or that it is not readily reducible.  

There is no competent evidence to suggest that the Veteran requires medical treatment for this condition, and he not identified any recent pertinent treatment.  Rather, he reported to the VA examiner that he does not seek treatment for this condition and that the condition has been stable since its onset.

Based on the foregoing, the Board must conclude that the Veteran's service left inguinal hernia is manifested by symptoms that more closely approximates a noncompensable evaluation under Diagnostic Code 7338 which contemplates a small, reducible hernia, true hernia protrusion, or a hernia that is remediable but has not been operated upon.  

In reaching this conclusion, the Board has considered the Veteran's reports that he experiences pain and self-limits his activities because of his left hernia.  The Board has also considered the Veteran's complaints of pain in evaluating his disability.  However, pain was not objectively observed, and the examiner noted no functional impairment due to pain.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Given the foregoing, the preponderance of the evidence is against a compensable evaluation for left inguinal hernia; there is no reasonable doubt to be resolved (see 38 C.F.R. § 3.102); and a compensable evaluation for left inguinal hernia is not warranted.

The Board is cognizant of its responsibility to consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  With this is mind, the Board has carefully considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran is competent to say he experiences pain, and that he limits his activities to accommodate his hernia.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notwithstanding, the Veteran, as a layperson, is not competent to state that his left inguinal hernia requires a truss or a belt or is not well supported there by, or that his left inguinal hernia is or is not readily reducible or irremediable as contemplated by the Rating Schedule under Diagnostic Code 7338.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered whether staged ratings are appropriate.  However, the Board finds that the criteria for a compensable evaluation have not been met at any time during the period under appeal in the present case.  See Fenderson, supra and Hart, supra.  

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected left inguinal hernia disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  In June 2009, the Veteran reported to the VA examiner that he retired in 1998 due to having reached the age or duration of work eligibility for retirement.  However, he later stated that he had to quit his job as a prior roof consultant because he could no longer jockey the ladder.  The Board notes that it has no reason to doubt that the Veteran's left inguinal hernia had an impact on his employability.  However, no left inguinal hernia complaints or observations were made during VA examination that impacted the Veteran's employability.  Rather, the VA examiner noted no adverse occupational implications concerning the left inguinal hernia and noted, instead, that there were no effects on the Veteran's usual daily activities.  Regardless, adverse occupational implications are specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In the present case, as noted, the VA examiner did not observe or notate any impairment or complaint productive of occupational impairment, and there is no other evidence of same in the record.

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran has not required hospital treatment or frequent treatment for his left inguinal hernia disability.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran did report that he had to quit his job due as a roof consultant because he was unable to jockey a ladder due to his left inguinal hernia.  However, he has submitted no evidence, and the record does not otherwise show that he is unemployable because of his service-connected left inguinal hernia.  Rather, the VA examiner indicated that the Veteran had retired in 1998 due to reaching the age eligibility or duration of work eligibility for retirement, rather than due to disability.  Moreover, the VA examiner noted no adverse occupational implications concerning the left inguinal hernia and noted, instead, that there were no effects on the Veteran's usual daily activities.  There was no observation or notation of any impairment or complaint productive of occupational impairment, and there was no other evidence of same in the record.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

A compensable evaluation for left inguinal hernia is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


